Title: To George Washington from Benjamin Tupper, 23 May 1782
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                            Albany May the 23rd A.D. 1782
                        
                        I was this Day desired to attend Shim Kentfield the prisoner who was lately tried here as it was said he
                            had something of Importance to discover. He Informed me that General Holderman had Imployed two men to go from Canada to
                            Portsmouth in the month of June next and burn the Continantal 74 gun Ship and Some others for which they were to receive a
                            hundred guinies each, and that he (the Prisoner) was Invited to be one of the party. The discription he gives of the men
                            is as followeth viz. Lieut. Simpson Jenney, about 40 years old, five feet six Inches high, dark complexion, Blak eyes,
                            dark broun hair, considerably pitted with the Small pox, thinks he is an Englishman brought up at Sea. Balding about 22
                            years of age near six feet high, red hair considerable shorte and Straight, a light Yellowish complexion, large light eyes
                            what he calls white, a Straight trim well propotioned man, He also gave Information of Several persons corrisponding with
                            the Enemy who live nigh Conecticutt River nigh & above number four which I shall transmit to General Bellows when
                            oppertunity presents, and as I had no means of conveyance from hence to Portsmouth as the Quarter master is destitute of
                            horses & money, thought it my duty to give your Excellency the earliest notice in my power. I remain your
                            Excellencys most obedient humble Servant
                        
                            Benj. Tupper Colo. Comt
                        
                    